t c memo united_states tax_court james m blaga and vivian p blaga petitioners v commissioner of internal revenue respondent docket no 19391-08l filed date james m blaga and vivian p blaga pro_se a gary begun for respondent memorandum opinion paris judge on date respondent issued each petitioner a notice_of_determination concerning collection action s under sec_6320 and or notices of 1unless otherwise indicated all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure determination in which respondent determined to proceed with collection by levy of the frivolous_return penalties imposed under sec_6702 against petitioners for the tax_year sec_2002 and petitioners timely filed their petition with this court to review these notices of determination the two issues before the court are whether the irs properly assessed under sec_6702 frivolous_return penalties against petitioners for tax_year sec_2002 and and whether respondent abused his discretion in determining to proceed with collection by levy of the frivolous_return penalties for tax_year sec_2002 and background this case was submitted fully stipulated under rule and the stipulated facts are incorporated as our findings by this reference petitioners james m blaga mr blaga and vivian p blaga mrs blaga husband and wife lived in michigan when they filed their petition for all the tax years at issue mr blaga worked as a medical technologist for st john health corp st john health during the tax_year sec_2002 and mrs blaga operated a cleaning service business named personal touch cleaning services she was a housewife for the tax_year and worked outside the home at mid-day properties inc mid-day properties for the tax_year petitioners’ tax returns filed for tax_year sec_2002 and petitioners timely filed their joint returns on form sec_1040 u s individual_income_tax_return and paid income taxes shown thereon for the tax_year sec_2002 and for tax_year petitioners reported mr blaga’s wages of dollar_figure mrs blaga’s business income of dollar_figure and interest_income of dollar_figure petitioners attached the form_w-2 wage and tax statement issued by st john health to report the wages mr blaga earned and the withholdings on his wages petitioners also reported the self- employment_tax of dollar_figure on mrs blaga’s business income for the tax_year and claimed a corresponding deduction of dollar_figure for one-half of the self-employment_tax on the basis of their reporting petitioners paid an income_tax of dollar_figure for tax_year for the tax_year petitioners reported mr blaga’s wages of dollar_figure mrs blaga’s business income of dollar_figure and their interest_income of dollar_figure for that tax_year petitioners again attached the form_w-2 from st john health reported the self-employment_tax of dollar_figure and claimed a deduction of dollar_figure for one-half of the self-employment_tax on the basis of their reporting petitioners paid an income_tax of dollar_figure for the tax_year for the tax_year petitioners reported mr blaga’s wages of dollar_figure their interest_income of dollar_figure and their taxable state refunds credit or offsets of dollar_figure petitioners again attached the form_w-2 from st john health on the basis of their reporting petitioners paid income_tax of dollar_figure for the tax_year petitioner’s amended returns filed for tax_year sec_2002 and on date petitioners filed form 1040x amended u s individual_income_tax_return for the tax_year reporting that mr blaga received no wages for the tax_year on the amended_return petitioners wrote applied understanding of statutory language behind sec_3401 sec_3121 petitioners attached to the amended_return a form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance_contract etc reporting that mr blaga received no wages from st john health but stating that st john health had withheld dollar_figure of federal_income_tax dollar_figure of state tax dollar_figure of local_tax dollar_figure of social_security_tax and dollar_figure of medicare_tax on form_4852 petitioners indicated that company provided records applied understanding of statutory language behind sec_3401 sec_3121 on their amended return petitioners also claimed that mrs blaga did not receive any business income and thus her business income should not be subject_to self-employment_tax nonetheless petitioners still claimed as on their original return the deduction for one-half of her self-employment_tax consequently petitioners reported on their amended_return that they had no taxable_income and no tax_liability and therefore were entitled to a refund of all taxes withheld totaling dollar_figure for the tax_year by date petitioners filed their amended_return reporting that mr blaga did not earn any wages on the amended_return petitioners wrote that they applied their understanding of statutory language behind sec_3401 sec_3121 petitioners attached a form_4852 to indicate that mr blaga earned no wages but that st john health had withheld certain taxes on that form_4852 petitioners wrote records provided by payer listed on line applied understanding of statutory language behind sec_3401 sec_3121 reporting no taxable_income and no tax_liability petitioners claimed a refund of dollar_figure on date petitioners amended their return to report that mrs blaga had earned no income from her cleaning service business and mr blaga had received no salary for the tax_year petitioners also indicated that mrs blaga’s business income was not subject_to self-employment_tax on the amended_return petitioners wrote applied understanding of statutory language behind sec_3401 sec_3121 nonetheless petitioners attached to the amended_return a form_4852 indicating that st john health had withheld certain taxes and retained the deduction for one-half of mrs blaga’s self- employment_tax on that form_4852 petitioners wrote applied understanding of statutory language behind sec_3401 sec_3121 because they reported no taxable_income and no tax_liability petitioners claimed an overpayment of dollar_figure for the tax_year on date petitioners filed another amended_return for reporting a calculation error on their previous amended_return petitioners did not make any changes to their tax position or the amount of their claimed refund petitioners’ tax_return for tax_year petitioners untimely filed a tax_return for the tax_year on date on that return petitioners reported the same position as on their amended returns claiming that their wages should not be taxed petitioners attached as they had in previous tax years a form_4852 stating that mr blaga received no wages from his employer but reporting that st john health had withheld federal_income_tax state tax local_tax social_security_tax and medicare_tax for that tax_year although mrs blaga worked at mid-day properties in petitioners claimed that mrs blaga did not receive any wages from mid-day properties and submitted a form_4852 reporting that mid-day properties had withheld state_income_tax social_security_tax and medicare_tax additionally petitioners attached to their tax_return a letter dated date conceding that they did receive wages but contending that the federal government does not have jurisdiction over private citizens’ wages pursuant to sec_3401 and sec_3121 and has only limited jurisdiction over those who are federally connected the 30-day notices to withdraw petitioners’ tax returns by letters dated july and date respondent informed petitioners that they had submitted frivolous tax returns for the tax_year sec_2002 and respectively and provided a 30-day period from the date of those notices for petitioners to withdraw their frivolous tax returns notices to withdraw each notice to withdraw stated that if petitioners withdrew those frivolous tax returns the penalty imposed under sec_6702 would not apply with respect to those returns respondent did not issue a letter requesting petitioners to withdraw their amended_return and their tax_return by a letter dated date petitioners informed respondent that they refused to withdraw their amended_return they reiterated that they had filed a valid amended tax_return for the tax_year because they were not employees according to sec_3401 and sec_3121 and had not conducted a trade_or_business within the meaning of sec_7701 petitioners did not respond to the date notice in regard to tax_year the assessment of the sec_6702 penalties and the collection process by letters dated date date date and date for tax_year sec_2002 and respectively respondent assessed each petitioner with frivolous_return penalties under sec_6702 by letters dated april march march and date for tax_year sec_2002 and respectively respondent demanded payments from mr blaga to satisfy the sec_6702 penalties assessed against him by letters dated april march march and date for tax_year sec_2002 and respectively respondent demanded of mrs blaga that she pay the sec_6702 penalties assessed against her on date respondent issued to mrs blaga a final notice_of_intent_to_levy and notice of your right to a hearing for the tax years and on date petitioners requested a collection_due_process_hearing for the tax years 2the notice of penalty charge informed mr and mrs blaga that a penalty of dollar_figure had been imposed on each of them for each of their frivolous amended returns the other notices informed mr and mrs blaga that a penalty of dollar_figure had been imposed on each of them for either their frivolous amended_return for the tax years and or their frivolous tax_return and on date respondent issued to mr blaga a final notice_of_intent_to_levy and notice of your right to a hearing for the tax_year sec_2002 and on date petitioners requested a collection_due_process_hearing for the tax_year sec_2002 and on date respondent issued to mrs blaga a final notice_of_intent_to_levy and notice of your right to a hearing for the tax_year sec_2002 and in a letter dated date petitioners requested a collection_due_process_hearing for the tax_year sec_2002 and in each of the letters requesting a collection_due_process_hearing petitioners asserted that the federal government cannot tax their wages or business income because the federal government does not have jurisdiction over them as private citizens on date respondent prematurely filed a notice_of_levy with lasalle bank midwest n a in an attempt to collect from petitioners’ personal bank accounts the sec_6702 penalties for the tax_year sec_2002 and by letter dated date respondent withdrew the notice_of_levy by a letter dated date petitioners requested that the hearing be held by correspondence on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the assessment of the sec_6702 penalties for the tax_year sec_2002 and the determination to collect those penalties by levy on date this court issued a bench opinion in docket no wherein mr blaga filed a petition to contest a notice_of_deficiency issued for the tax_year in that case the court concluded that mr blaga’s assertion such as he makes here that private citizens’ income cannot be taxable is frivolous and warned him that a penalty would be imposed if he continued to make such an assertion discussion a jurisdiction sec_6330 provides this court with jurisdiction to review an appeal from the commissioner’s determination to proceed with collection activity regardless of the type of underlying tax involved this court has held that its jurisdiction under sec_6330 includes the review of the commissioner’s determination to collect a sec_6702 frivolous_return penalty by levy see 130_tc_44 lindberg v commissioner tcmemo_2010_67 rice v commissioner tcmemo_2009_169 therefore this court has jurisdiction to review respondent’s notice_of_determination issued to petitioners under sec_6330 b standard of review this case involves a review of respondent’s determination to proceed with collection by levy of frivolous_return penalties imposed on petitioners for tax_year sec_2002 and the secretary has the authority to collect a tax by means of a levy see sec_6331 a tax may include the liability for the sec_6702 frivolous_return penalty sec_6671 see also lindberg v commissioner supra sec_6330 provides that no levy may be made on any property or right to property of a taxpayer unless the taxpayer has been given notice of and the opportunity for an administrative review of the matter if dissatisfied with the outcome of such review that taxpayer may seek review in the tax_court during which review the suspension of the levy continues if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the underlying tax_liability the court reviews the matter de novo see 117_tc_183 citing 114_tc_176 where the underlying tax_liability is not an issue this court reviews the determination to see whether there has been an abuse_of_discretion see id citing 117_tc_117 the court has described the abuse_of_discretion standard as meaning arbitrary capricious or without sound basis in fact or law 129_tc_107 citing 112_tc_19 petitioners are entitled to challenge the assessment of frivolous_return penalties under sec_6702 because no notice_of_deficiency was issued with respect to those penalties see sec_6703 nor did petitioners otherwise have an opportunity to dispute the assessments accordingly this court reviews petitioners’ liability for the assessment of the and frivolous_return penalties de novo the court will review other aspects of respondent’s determination regarding the collection action for abuse_of_discretion c application of sec_6702 a taxpayer is liable for a frivolous_return penalty under sec_6702 if three requirements are met first a taxpayer must file a document that purports to be an income_tax return sec_6702 second the purported return either does not contain information on which the substantial correctness of the self-assessment may be judged or contains information that on its face indicates that the self-assessment is substantially incorrect id third the defect referred to in sec_6702 or b is based on a position which is frivolous or reflects a desire which appears on the purported return to delay or impede the administration of federal tax laws the commissioner bears the burden_of_proof with respect to whether petitioners are liable for frivolous_return penalties see sec_6703 for the reasons set forth below the court finds that respondent has met his burden_of_proof with respect to all three elements of sec_6702 and therefore sustains respondent’s assessments of the frivolous_return penalties for the tax_year sec_2002 and respondent satisfied the first element petitioners’ form sec_1040x for tax_year sec_2002 and purported to be income_tax returns filed to obtain refunds of tax see callahan v commissioner t c pincite on each form 1040x petitioners reported no taxable_income or tax_liability and claimed an overpayment to each was attached a form_4852 reporting that mr blaga’s employer st john health had withheld federal_income_tax state tax local_tax social_security_tax and medicare_tax for the tax_year petitioners filed a form_1040 which likewise reported a tax of zero and claimed an overpayment petitioners attached to it a form_4852 reporting that mrs blaga’s employer had withheld state tax social_security_tax and medicare_tax petitioners thus filed purported tax returns for all tax years at issue as to the second element of the frivolous_return penalty respondent has met his burden of proving that each of petitioners’ and purported returns was substantially incorrect on its face petitioners claimed on their purported returns and on the attached forms that they received no wages but the original forms w-2 named their employers as either st john health or mid-day properties and stated that their employers had withheld certain taxes on the compensation paid in exchange for petitioners’ services furthermore petitioners reported on their purported returns for and that mrs blaga’s business earned no income but claimed a deduction for one-half of her self-employment_tax the letter attached to their purported return for makes patently erroneous assertions such as that the federal government could only tax income federally connected and not the wages petitioners received from the private sector by the same token none of the purported returns petitioners submitted contained information on which the substantial correctness of the self- assessment might be judged the third and final element of the frivolous_return penalty is likewise satisfied because the purported returns reflect frivolous positions this court and others have repeatedly characterized returns reflecting zero income and zero tax as frivolous see ulloa v commissioner tcmemo_2010_68 deeming frivolous a taxpayer’s assertions based on zero returns reporting no income and no tax_liability and imposing a penalty under sec_6673 hill v commissioner tcmemo_2003_144 same rayner v commissioner tcmemo_2002_30 same affd 70_fedappx_739 5th cir to report zero wages on their returns petitioners advanced other arguments including that wages do not constitute taxable_income under sec_3401 and sec_3121 and that the federal government does not have authority under the constitution to impose a tax on private citizens’ income courts have repeatedly found such arguments as made here to be frivolous see tickel v united_states 815_f2d_706 6th cir same himes v united_states 802_f2d_458 6th cir same 290_fsupp2d_1220 d nev holding a taxpayer had taken a frivolous position based on the argument that his wages do not constitute taxable_income see also pabon v commissioner tcmemo_1994_476 finding frivolous a taxpayer’s position that private citizens’ income is tax-exempt the court concludes that petitioners are liable under sec_6702 for the frivolous_return penalties for the tax_year sec_2002 and because all the elements of sec_6702 have been met d the notice_of_determination to proceed with the levy the court now addresses whether respondent abused his discretion in determining to proceed with collection by levy of the frivolous_return penalties petitioners bear the burden_of_proof see rule a see also hardie v commissioner tcmemo_2007_335 the court finds that the appeals officer did not abuse his discretion in determining to proceed with the levy to collect the frivolous_return penalties petitioners owed for the tax_year sec_2002 and petitioners fail to meet their burden_of_proof because they merely repeat frivolous arguments furthermore respondent’s appeals settlement officer verified that all the requirements of any applicable law or administrative procedure were met and that the proposed levy action appropriately balanced the need for efficient collection_of_taxes with petitioners’ concerns that the levy be no more intrusive than necessary conclusion this court sustains respondent’s imposition of the frivolous_return penalties for the tax_year sec_2002 and because respondent has met all the elements set forth in sec_6702 furthermore the court concludes that respondent committed no error nor abuse of his discretion in determining to collect by levy the frivolous_return penalties for the tax_year sec_2002 and this court has considered all arguments the parties have made and has found those arguments not discussed herein to be irrelevant and or without merit to reflect the foregoing decision will be entered for respondent
